Case 2:19-cv-07089-DMG-JEM Document 51 Filed 12/07/20 Page 1 of 1 Page ID #:236




                               UNITED STATES DISTRICT COURT                             JS-6
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 19-7089-DMG (JEMx)                                        Date    December 7, 2020

   Title United States of America, et al. v. CWD, LLC., et al.                              Page     1 of 1


   Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                  NOT REPORTED
                 Deputy Clerk                                                Court Reporter

       Attorneys Present for Plaintiff(s)                           Attorneys Present for Defendant(s)
                None Present                                                  None Present

  Proceedings: (IN CHAMBERS) ORDER AND NOTICE TO ALL PARTIES

          In light of Plaintiffs notice of settlement, indicating that the case has settled in its entirety
  and that the parties are finalizing their written settlement agreement, this action is placed in inactive
  status. By January 19, 2021, the parties shall file either (1) a stipulation and proposed order for
  dismissal of the action or judgment, or (2) a motion to reopen if settlement has not been
  consummated. Upon the failure to timely comply with this Order, this action shall be deemed
  dismissed as of January 20, 2021.

          This Court retains full jurisdiction over this action and this Order shall not prejudice any
  party to this action. All scheduled dates and deadlines are hereby VACATED.

  IT IS SO ORDERED.




   CV-90                               CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
